DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C 103 as being unpatentable over Lee et al. (WO 2017/026633 A1, machine translation, figure citations are from the original), hereinafter Lee, originally of record in the non-final rejection dated December 04, 2020.

Regarding claims 1 and 11, Lee teaches a housing for an electronic device (Pg. 2 [2]), the electronic device (100) with a front surface (1001; plate) facing one direction and a rear surface (1002; plate) facing an opposite direction, connected by a lateral metal frame between the rear and front surfaces (120) (Pg. 6 [2]-[5]; Figs. 1A and 1B; Pg. 3 [14]-[15]), and a display (101) on the front surface (1001) (Pg. 6 [2]; Fig. 1A), with an adhesive layer on the rear surface/case to attach the rear window (115; also known as rear surface mount member) (Pg. 6 [11]-[12]; Figs. 4 and 5), a flat exterior surface mount member (Pg. 8 [14]-[15]; Figs. 14 and 15) with multiple UV molding layers (640; UV molding layers are the first and second shape-cured layers) that are in 3D patterns combined with a PVD layer that provides color and metallic texture (650) for decoration (Pg. 8 [14]-Pg. 9 [1]; Fig. 15; PVD layer is the first and second color layers, as it may be the same for both UV molding layers), formed by compressing, heating and ; cured by an external stimulus).  Regarding “formed on”, these are product by process limitations. Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  Further, the recitations of “formed on” does not limit the claimed structure to a single structural order, as a layer “formed on” another layer, is not exclusive of intermediate layers or determine which of the layers is “above” or “below”. 

Regarding claims 2 and 12, Lee teaches each limitation of claims 1 and 11 as discussed above.  Lee further teaches a printed shielding layer (660) in contact with the PVD color layer (650) (Pg. 9 [1]; Fig. 15).  Regarding “printed layer formed on”, this is a product by process limitation.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.
In the present case, Lee teaches printing of the shielding layer (Pg. 9 [1]; Fig. 15), and therefore meets any structural requirements imposed by the instantly claimed process steps. 

Regarding claims 3 and 13, Lee teaches each limitation of claims 1 and 11 as discussed above.  Lee further teaches the color layer (650) is a PVD layer that provides a metallic texture (made of metal) (Pg. 9 [1]; Fig. 15).  Regarding “formed through deposition”, this further is a product by process limitation.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The 
In the present case, Lee teaches the color layer (650) is a PVD layer (Pg. 9 [1]; Fig. 15), and therefore meets any structural requirements imposed by the instantly claimed process steps.

Regarding claims 4 and 14, Lee teaches each limitation of claims 1, 3, 11 and 13 as discussed above.  Lee further teaches the PVD layer provides a color function (Pg. 9 [1]), but does not specifically teach the first color of the first color layer and the second color of the second color layer are different from each other.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee to incorporate having different color areas on the electronic device, by having a first color of the first color layer and the second color of the second color layer are different from each other.  The motivation for doing so would have been to provide a suitable aesthetic design.  Matters relating to ornamentation, which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (MPEP 2144.04 I).

Regarding claims 5 and 15, Lee teaches each limitation of claims 1, 3, 11 and 13 as discussed above.  Lee further teaches the PVD layer provides a color function and a single color layer (Pg. 9 [1]; Fig. 15; the colors are the same in both layers). 

Regarding claims 7 and 17, Lee teaches each limitation of claims 1 and 11 as discussed above.  Lee further teaches the UV molding layer is a soft UV molding liquid (Pg. 8 [16]-[19]) that is an applied polymer (claims 1-4).  


Regarding claims 8 and 18, Lee teaches each limitation of claims 1, 7, 11 and 17, as discussed above.  Lee further teaches the UV molding layers may be a first and single layer of various designs for various exterior decorations (Pg. 8 [16]). 

Regarding claims 9 and 19, Lee teaches each limitation of claims 1, 7, 11 and 17, as discussed above.  Lee further teaches the UV molding layers may be a first and single layer of various designs for various exterior decorations (Pg. 8 [16]). 
Lee does not appear to disclose the patterns of the first and second shape-cured layers are the same as each other; however, one of ordinary skill in the art at the time of the invention would have found it obvious to select patterns for the first and second shape-cured layers to obtain a desired aesthetic effect, including the use of shaped-layers having the same pattern or having different patterns.  The motivation for doing so would have been to provide a suitable aesthetic design.  Matters relating to ornamentation, which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (MPEP 2144.04 I).

Regarding claims 10 and 20, Lee teaches each limitation of claims 1 and 11 as discussed above.  Lee further teaches an adhesive layer on the rear surface/case to attach the rear window (115; also known as rear surface mount member) (Pg. 6 [11]-[12]; Figs. 4 and 5), a flat exterior surface mount member (Pg. 8 [14]-[15]; Figs. 14 and 15) with multiple UV molding layers (640) that are in 3D patterns combined with a PVD layer that provides color and metallic texture (650) for decoration (Pg. 8 [14]-Pg. 9 [1]; Fig. 15; PVD layer maybe the same for both UV molding layers), and a printed shielding layer (660) beneath the UV pattern layer (640) that is the first layer of the stack (Pg. 9 [1]; Fig. 15; base film layer). 

Claims 6, 16 and 21, are rejected under 35 U.S.C 103 as being unpatentable over Lee in view of Woon et al. (KR 20170107756 A, machine translation), hereinafter Woon, originally of record in the non-final rejection dated December 04, 2020.

Regarding claims 6 and 16, Lee teaches each limitation of claims 1 and 11 as discussed above.  Lee further teaches multiple UV molding layers (640) that are in 3D patterns above a PVD layer that provides color and metallic texture (650) for decoration (Pg. 8 [14]-Pg. 9 [1]; Fig. 15).  Lee does not specifically teach a surface treatment layer between a color layer and the shape-cured layer, surface treatment layer improves binding strength between the layers.
Woon, in the similar field of endeavor, decoration in layers on electronic devices (Abstract), teaches a printed layer (233) in combination, in any order, with a pattern layer (231) and a vapor deposition layer (color) (232), where the printed layer provides an adhesive force (Pg. 5 [4]-[5]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to incorporate a printed layer in combination, in any color), where the printed layer provides an adhesive force taught by Woon.  The motivation for doing so would have been to include a layer that can function as an adhesive (Pg. 6 [14]) and thereby adhere the layers together to form the decorative layer.

Regarding claim 21, Lee teaches a housing for an electronic device (Pg. 2 [2]), the electronic device (100) with a front surface (1001; plate) facing one direction and a rear surface (1002; plate) facing an opposite direction, connected by a lateral metal frame between the rear and front surfaces (120) (Pg. 6 [2]-[5]; Figs. 1A and 1B; Pg. 3 [14]-[15]), and a display (101) on the front surface (1001) (Pg. 6 [2]; Fig. 1A), with an adhesive layer on the rear surface/case to attach the rear window (115; also known as rear surface mount member) (Pg. 6 [11]-[12]; Figs. 4 and 5), a flat exterior surface mount member (Pg. 8 [14]-[15]; Figs. 14 and 15) with multiple UV molding layers (640; UV molding layers are the first and second shape-cured layers) that are in 3D patterns combined with a PVD layer that provides color and metallic texture (650) for decoration (Pg. 8 [14]-Pg. 9 [1]; Fig. 15; PVD layer is the first and second color layers, as it may be the same for both UV molding layers), formed by compressing, heating and cooling (Pg. 9 [7]; cured by an external stimulus).  Regarding “formed on” and “formed by a plasma treatment or an etching treatment”, these are product by process limitations. Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  Further, the recitations of “formed on” does not limit the claimed structure to a single structural order, as a layer “formed on” another layer, is not exclusive of intermediate layers or determine which of the layers is “above” or “below”.  Lee further teaches multiple UV molding layers (640) that are in 3D patterns above a PVD layer that provides color 
Woon, in the similar field of endeavor, decoration in layers on electronic devices (Abstract), teaches a printed layer (233) in combination, in any order, with a pattern layer (231) and a vapor deposition layer (color) (232), where the printed layer provides an adhesive force (Pg. 5 [4]-[5]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to incorporate a printed layer in combination, in any order, with a pattern layer and a vapor deposition layer (color), where the printed layer provides an adhesive force taught by Woon.  The motivation for doing so would have been to include a layer that can function as an adhesive (Pg. 6 [14]) and thereby adhere the layers together to form the decorative layer.
Response to Arguments
Applicant's arguments filed March 04, 2021 have been fully considered but they are not persuasive regarding claims 1-20. Applicant appears to interpret their incorporation of multiple instances of “formed on” in claims 1 and 11, as significantly limiting the structure of the claims (Pg. 11 [2]); this is not how the claims are interpreted under broadest reasonable interpretation.  Therefore, the arguments are not persuasive, because the recitations of “formed on” do not limit the claimed structure to a single structural order, as a layer “formed on” another layer, is not exclusive of intermediate layers or determinate of which of the layers is “above” or “below”.  Thus, the amendment to include “formed on” in the claims does not narrow the claim limitations beyond those previously presented on December 19, 2019.  Further regarding “formed on”, these are product by process limitations. Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The .  

Applicant's arguments have been fully considered but they are not persuasive, regarding claim 21.  Applicant argues that Woon does not teach a surface treatment layer formed by a plasma treatment or an etching treatment and interdisposed between the first color layer and the second shape-cured layer (Pg. 13 [1]).  However, Woon specifically teaches a printed layer (surface treatment layer) in any order (including that recited by applicant) with a vapor deposition layer (color) and a patterned layer (second shape cured) (Pg. 5 [4]-[5]). Regarding “formed on” and “formed by a plasma treatment or an etching treatment”, these are product by process limitations. Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  Therefore, applicant’s arguments to claim 21 are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784